Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
1)	Applicant’s amendments to the claims, filed 11/03/2021, are accepted. Claims 1 and 7 are amended; claims 19-20 are cancelled; and claims 21 and 22 are new.
	Applicant’s amendments to the specification, filed 11/03/2021, are accepted.
Response to Arguments
2)	Applicant’s arguments, see section titled “Drawings”, filed 11/03/2021, with respect to the drawings have been fully considered and are persuasive.  The drawing objection of “luer adapter” has been withdrawn. 
Applicant’s arguments, see section titled “Specification”, filed 11/03/2021, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see section titled “Claim Objections”, filed 11/03/2021, with respect to the claims have been fully considered and are persuasive.  The objection of claims 19 and 20 has been withdrawn. 
Applicant’s arguments, see section titled “Rejections under 35 U.S.C. § 112(b), filed 11/03/2021, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claim 7 has been withdrawn. 
Applicant’s arguments with respect to the 35 U.S.C. 102 rejection of claims 1, 4-5, 7, and 13 as being anticipated by Devgon et al. (U.S. PGPUB 20140364766), hereinafter Devgon; and the 35 U.S.C. 103 rejections of claims 2-3, as being 
Claim Interpretation
3)	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

4)	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5)	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the stabilization feature maintains the straight pathway” in claim 21, lines 1-2; and “the stabilization feature provides a stabilizing force” in claim 22, lines 1-2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
6)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7)	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8)	Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “an instrument” in line 10. However, it is unclear if this “an instrument” is a further recitation of “an instrument” of claim 1, lines 8-9, or a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “an instrument” of claim 1, line 10 as “the instrument”.
	Claims 2-9, 13, and 21-22 are rejected under 35 U.S.C. 112(b) by virtue of their dependence on claim 1.
	Claim 21 recites the limitation “an instrument” in line 2. However, it is unclear if said “an instrument” is a further recitation of “an instrument” of claim 1, lines 8-9, claim 1, line 10, or a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “an instrument” of claim 21, line 2, as “the instrument”.

	Claim 22 recites the limitation “a proximal force exerted by an instrument” in line 2. However, it is unclear what this “proximal force” is, as the instrument is to be inserted from a distal end of the device, and whether this “proximal force” is a pulling, pushing etc. force is not made clear within the specification. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “a proximal force” as “a distally directed force”.  
Claim Rejections - 35 USC § 102
9)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



	Regarding claim 1, Tohse teaches a catheter system (Fig. 2; 1), comprising:
	a catheter adapter (Fig. 2; 3) having a distal end (end nearest Fig. 2, “31”), a proximal end (end opposite “31”) axially aligned with the distal end, and a lumen (Fig. 2; 31) extending between the distal end and the proximal end;
	a catheter (Fig. 4; 34) extending distally from the distal end of the catheter adapter;
	an extension tube (Fig. 2; 4) having a distal end (end nearest Fig. 2, “45a”) and a proximal end (end opposite “45a”), wherein the distal end of the extension tube is coupled to the proximal end of the catheter adapter (as shown in Fig. 1); and
	a connector (Fig. 2; 2) coupled to the proximal end of the extension tube, wherein the connector, the extension tube, the lumen, and the catheter form a straight pathway (as shown in Fig. 1) for delivery of an instrument to the catheter system (Examiner considers “for delivery of an instrument to the catheter system” to be function language, as the device of Tohse would be perfectly capable of accepting an instrument), wherein the straight pathway is smooth from a proximal end of the connector to the distal end of the extension tube such that the instrument smoothly advances therethrough (as shown in Fig. 2).
	Regarding claim 2, Tohse teaches the catheter system of claim 1, wherein the extension tube is rigid or semi-rigid [Paragraph 0039].
Regarding claim 3, Tohse teaches the catheter system of claim 1, wherein the distal end of the extension tube is coupled to the proximal end of the catheter adapter 
Regarding claim 8, Tohse teaches the catheter system of claim 1, further comprising a stabilization feature (Fig. 2; 44) disposed between the connector and the distal end of the extension tube (as shown in Fig. 2).
Regarding claim 21, Tohse teaches the catheter system of claim 8, wherein the stabilization feature maintains the straight pathway [Paragraph 0037] as the instrument is inserted into the catheter system (as “an instrument” was considered to be part of functional language in the independent claim 1, Examiner interprets the ability of the stabilization feature to maintain the straight pathway to make it functionally capable of doing so when an instrument is inserted into the catheter system).
Claim Rejections - 35 USC § 103
12)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Regarding claim 1, Beasley teaches a catheter system (as shown in Fig. 2), comprising:
	a catheter adapter (as shown in Annotated Fig. 2) having a distal end, a proximal end axially aligned with the distal end, and a lumen extending between the distal end and the proximal end [Paragraph 0027] (Examiner interprets the catheter adapter as having a lumen, otherwise fluids would not be capable of being infused or aspirated through the catheter adapter);
	a catheter (Fig. 2; 22) extending distally from the distal end of the catheter adapter (as shown in Fig. 2);
	an extension tube (as shown in Annotated Fig. 2) having a distal end and a proximal end, wherein the distal end of the extension tube is coupled to the proximal end of the catheter adapter (as shown in Fig. 2); and
	a connector (as shown in Annotated Fig. 2) couple to the proximal end of the extension tube, wherein the connector, the extension tube, the lumen and the catheter form a straight pathway for delivery of an instrument catheter system (as shown in Fig. 2) (Examiner considers “for delivery of an instrument to the catheter system” to be function language, as the device of Beasley would be perfectly capable of accepting an instrument).


    PNG
    media_image1.png
    508
    730
    media_image1.png
    Greyscale

Annotated Fig. 2
Tohse teaches a catheter system (Fig. 2; 1), comprising:
	a catheter adapter (Fig. 2; 3) having a distal end (end nearest Fig. 2, “31”), a proximal end (end opposite “31”) axially aligned with the distal end, and a lumen (Fig. 2; 31) extending between the distal end and the proximal end;
	a catheter (Fig. 4; 34) extending distally from the distal end of the catheter adapter;
	an extension tube (Fig. 2; 4) having a distal end (end nearest Fig. 2, “45a”) and a proximal end (end opposite “45a”), wherein the distal end of the extension tube is coupled to the proximal end of the catheter adapter (as shown in Fig. 1); and

wherein the straight pathway is smooth from a proximal end of the connector to the distal end of the extension tube such that the instrument smoothly advances therethrough (as shown in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the straight pathway of Beasley to be smooth from a proximal end of the connector to the distal end of the extension tube, as taught by Tohse. Doing so would allow for smooth flow of any material input into the system, as taught by Tohse [Paragraph 0037].
	Regarding claim 4, Beasley in view of Tohse teaches the catheter system of claim 1, wherein the distal end of the extension tube is fixedly coupled to the proximal end of the catheter adapter (as shown in Fig. 2).
	Regarding claim 8, Beasley in view of Tohse teaches the catheter system of claim 1, further comprising a stabilization feature (Fig. 6; 60) disposed between the connector and the distal end of the extension tube (as shown in Fig. 6).
	Regarding claim 21, Beasley in view of Tohse teaches the catheter system of claim 8, wherein the stabilization feature maintains the straight pathway as the instrument is inserted into the catheter system (Examiner interprets “maintains the straight pathway as the instrument is inserted into the catheter system” to be a functional statement, wherein the stabilization feature is perfectly capable of maintaining 
	Regarding claim 22, Beasley in view of Tohse teaches the catheter system of claim 8, wherein the stabilization feature provides a stabilizing force against a distally directed force exerted by the instrument as the instrument is inserted into the catheter system (Examiner interprets “provides a stabilizing force against a distally directed force exerted by the instrument as the instrument is inserted into the catheter system” to be a functional statement, wherein the stabilization feature is perfectly capable of providing a stabilizing force due to its function of keeping the catheter system attached to a skin of the patient).
15)	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Beasley in view of Tohse, further in view of Eby (U.S. Patent No. 3046984), hereinafter Eby.
	Regarding claim 9, Beasley in view of Tohse teaches the catheter system of claim 8, wherein the stabilization feature comprises a platform (Examiner interprets the stabilization feature itself to be a “platform”). However, Beasley in view of Tohse fails to teach wherein the platform comprises an adhesive layer configured to contact skin of a patient.
	Eby teaches a catheter system (as shown in Fig. 1), comprising a catheter adapter (Fig. 1; 2) having a distal end and a proximal end; a catheter (Fig. 1; 8); an extension tube (Fig. 1; 36) having a distal end and proximal end, wherein the distal end of the extension tube is coupled to the proximal end of the catheter adapter (as shown in Fig. 1); and a connector (Fig. 1; 38) coupled to the proximal end of the extension tube; wherein the catheter system further comprises a stabilization feature (Fig. 1; 4); 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the platform of Beasley in view of Tohse to comprise an adhesive layer configured to contact skin of a patient. Doing so would allow for a more secure and stable anchoring of the catheter system to a patient [Col. 1, lines 11-26].
16)	Claims 1, 5-7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Giuliani et al. (U.S. Patent No. 4954129), hereinafter Giuliani, in view of Tohse.
	Regarding claim 1, Giuliani teaches a catheter system (as shown in Fig. 1), comprising:
	a catheter adapter (Fig. 1; 68) having a distal end (end closer to “14”), a proximal end (end closer to “24”) axially aligned with the distal end, and a lumen extending between the distal end and the proximal end [Col. 4, lines 34-37] (Examiner interprets there to be a lumen due to fluid needing to move between “24” and the catheter “14”, which requires a lumen extending through the catheter adapter);
	a catheter (Fig. 1; 14) extending distally from the distal end of the catheter adapter (as shown in Fig. 1);
	an extension tube (Fig. 1; 24) having a distal end (end closer to “68”) and a proximal end (end closer to “20”), wherein the distal end of the extension tube is coupled to the proximal end of the catheter adapter (as shown in Fig. 1); and

However, Giuliani fails to teach wherein the straight pathway is smooth from a proximal end of the connector to the distal end of the extension tube such that the instrument smoothly advances therethrough.
Tohse teaches a catheter system (Fig. 2; 1), comprising:
	a catheter adapter (Fig. 2; 3) having a distal end (end nearest Fig. 2, “31”), a proximal end (end opposite “31”) axially aligned with the distal end, and a lumen (Fig. 2; 31) extending between the distal end and the proximal end;
	a catheter (Fig. 4; 34) extending distally from the distal end of the catheter adapter;
	an extension tube (Fig. 2; 4) having a distal end (end nearest Fig. 2, “45a”) and a proximal end (end opposite “45a”), wherein the distal end of the extension tube is coupled to the proximal end of the catheter adapter (as shown in Fig. 1); and
	a connector (Fig. 2; 2) coupled to the proximal end of the extension tube, wherein the connector, the extension tube, the lumen, and the catheter form a straight pathway (as shown in Fig. 1)
wherein the straight pathway is smooth from a proximal end of the connector to the distal end of the extension tube such that the instrument smoothly advances therethrough (as shown in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the straight pathway of Giuliani to 
Regarding claim 5, Giuliani in view of Tohse teaches the catheter system of claim 1, wherein the extension tube is a first extension tube, wherein the catheter system further comprises a second extension tube (Fig. 1; 30) coupled to the first extension tube (via connector “20”), wherein the second extension tube is disposed at an angle with respect to the first extension tube (as shown in Fig. 1).
Regarding claim 6, Giuliani in view of Tohse teaches the catheter system of claim 5, wherein a hardness of the first extension tube is greater than a hardness of the second extension tube (Examiner interprets a hardness of the first extension tube to be greater than a hardness of the second extension tube, due to the first extension tube having a solid instrument running through it, whereas the second extension tube has a fluid running through it, therefore making the first extension tube have a greater hardness due to the virtue of the hardness of what is within it). 
Regarding claim 7, Giuliani in view of Tohse teaches the catheter system of claim 5, wherein the connector comprises a Y-adapter (Examiner interprets the connector “20” to be a Y-adapter, as the first extension tube and second extension tube extend from the connector in a way that looks like the top of a “Y”), having a first port (where 24 is connected in Fig. 1) and a second port (where 30 is connected in Fig. 1), wherein the second extension tube extends from the second port of the Y-adapter (as shown in Fig. 1).

Conclusion
17)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
18)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783